                                       So Ordered.

                   Dated: June 12th, 2019
 1
 2
 3
 4

 5
 6
 7
 8
 9
10   METINER G. KIMEL - State Bar No. 21280
     KIMEL LAW OFFICES
11   205 N. 40th Ave., Ste 205
     Yakima, WA 98908
12
     Telephone: (509) 452-1115
13   Facsimile: (509) 965-5860
14
15
16                                       UNITED STATES BANKRUPTCY COURT

17                                       EASTERN DISTRICT OF WASHINGTON
18   In re: THOMAS SILVA,                                          Case No. 18-01618
                                                                   Chapter 12
19                       Debtor,                                   FINDINGS OF FACT AND
20                                                                 CONCLUSIONS OF LAW WITH
                                                                   REGARD TO THE DEBTOR’S
21                                                                 CHAPTER 12 PLAN, AS MODIFIED BY
                                                                   AGREED ORDER WITH U.S. BANK
22

23
24
25
26
27
28    In re SILVA; 18-01618                                                                    Kimel Law Offices
      Findings and Conclusions re: Confirmation                                          205 N. 40th Ave., Ste. 205
                                                                                             Yakima, WA 98908
29                                                            1`

30    18-01618-FLK12                 Doc 73       Filed 06/12/19   Entered 06/12/19 14:25:20       Pg 1 of 5
 1            The matter of the hearing on confirmation of the Debtor’s Chapter 12 Plan in the case of
 2   In re Thomas Silva, Case No. 18-1618, came before the Honorable Frank L. Kurtz on June 11,
 3   2019 at 10:00 a.m.. Metiner G. Kimel, counsel for the Debtor appeared and Thomas Silva
 4   appeared on his own behalf. Other appearances are as noted in the record.

 5            At the time of the hearing on confirmation of the Plan, the following papers, declarations
 6   and documents were before the Court:
 7        Exhibit         Name of Document                                                       Docket no.
 8              1         Motion to Redeem, Sell Property Free and Clear of liens                12
 9              2         Notice of Sale of Property Fee and Clear                               13
10              3         Agreed Order Granting Motion to Sell                                   29
11              4         Motion to Extend Time to Chapter 12 Plan and Notice                    31
12              5         Order Granting Motion to Extend Time to File Plan and                  36
13                        Confirmation Hearings
14              6         Debtor’s Chapter 12 Plan and Accompanying Documents (the               37
15                        “Plan”)
16              7         Notice of Filing of Chapter 12 Plan, Hearing Dates for                 38
17                        Confirmation, Status Conference, Time to Object
18              8         Motion to Value Property with creditor U.S. Bank and Notice            40
19              9         Declaration of Tom Silva in Support of Motion to Value                 41
20             10         Minute Entry re: Status Re; Valuation. HELD. Court will                50
21                        continue the confirmation hearing subject to a renoted date once
22                        parties have met with the Trustee to see if the matter can be
23                        resolve without the need for an evidentiary hearing on valuation
24                        of the residence
25             11         Notice of Hearing On Debtor’s Chapter 12 Plan and Time to              57
26                        Object
27
28    In re SILVA; 18-01618                                                                     Kimel Law Offices
      Findings and Conclusions re: Confirmation                                           205 N. 40th Ave., Ste. 205
                                                                                              Yakima, WA 98908
29                                                            2`

30    18-01618-FLK12                 Doc 73       Filed 06/12/19   Entered 06/12/19 14:25:20        Pg 2 of 5
 1             12         Declaration of Thomas Silva in Support of Confirmation of                62
 2                        Chapter 12 Plan
 3
 4             13         Declaration of Sergio Marquez in Support of Confirmation of              63
 5                        Chapter 12 Plan
 6             14         [proposed] Findings and Conclusions With Regard to                       65
 7                        Confirmation of Debtor’s Chapter 12 Plan as Modified
 8             15         Agreed Order On Motion to Value                                          68
 9
10            Based upon the above referenced pleadings, all additional pleadings filed in the case, and
11   the testimony provided to the Court at the hearing on Confirmation, the Court now makes the
12   following findings and conclusions:
13            1.         The Plan provides for the submission of all or such portion of the Debtor’s future
14   earnings or other income to the supervision and control of the trustee as necessary for the
15   execution of the Plan, thereby satisfying the requirements of Bankruptcy Code §1222(a)(1).
16            2.         The Plan provides for full payment, in deferred cash payments, of all claims
17   entitled to priority under section 507, thereby satisfying the requirements of Code §1222(a)(2).
18            3.         The Plan complies with Sections 1222(3) classification and contents of a plan in
19   that the Plan appropriately places claim in the same class only if they are claims that are
20   substantially similar to other claims or interests in the class.
21            4.         Article III of the Plan designates the classification of claims and interests
22            5.         Article IV of the Plan specifies the treatment afforded to each of classes of claims
23   and interests under the Plan.
24            6.         The Plan provides all Claims within the same class are receiving identical
25   treatment unless the holder of a claim has agreed to less favorable treatment. All members of
26   each class are treated equally with respect to their class.
27
28    In re SILVA; 18-01618                                                                       Kimel Law Offices
      Findings and Conclusions re: Confirmation                                             205 N. 40th Ave., Ste. 205
                                                                                                Yakima, WA 98908
29                                                            3`

30    18-01618-FLK12                 Doc 73       Filed 06/12/19   Entered 06/12/19 14:25:20          Pg 3 of 5
 1            7.         As the Debtor does not have any child support obligations, Code § 1222(a)(4) is
 2   not applicable in the Debtor’s case.
 3            8.         Because the Plan satisfies the requirements of 11 U.S.C. §§ 1222 (a)(1),(2),(3),
 4   and (4), the Plan complies with the provisions of 11 U.S.C. § 1225(a)(1).

 5            9.         Based upon the Declaration of Thomas Silva filed in support of confirmation of
 6   the Plan, his farming operations were conducted through D’Silva Farm Products LLC (“LLC”)
 7   prior to the filing of the case, the total debt between the Debtor and the LLC did not exceed
 8   $4,153,150.00 at the time of the filing of the Case, that approximately 82% of the Debtor and the
 9   LLC’s assets were related to farming operations, and approximately 75% of the total debt to be
10   administered in the case arises out of the Debtor and the LLC’s farming operations.

11   Accordingly, the Debtor’s farming operations were eligible for Chapter 12 at the time that the
12   bankruptcy case was filed.
13            10.        The filing fees in this case were paid as of the date that the case was filed, the
14   Plan’s budget provides for the payment of additional administrative expenses incurred and to be
15   incurred in the case, and therefore the requirements of Bankruptcy Code §1225(a)(2) have been
16   satisfied.

17            11.        There were no objections filed to the Plan, the Plan as modified by the
18   Confirmation Order has addressed the prior objection of the U.S. Bank regarding the valuation
19   and treatment of its secured claim, and the Plan provides for payment of at least what unsecured
20   creditor would have received in a Chapter 7 proceeding. The Court therefore finds that the Plan
21   satisfies the good faith requirement of Code § 1225(a)(3).
22            12.        As of May 13, 2019, the total amount of Filed Claims that are general unsecured

23   claims (Class 13 Claims) total approximately $33,284.00. The Plan proposes to pay $9,600.00
24   on account of Class 9 claims over the three year term of the plan at a rate of $3,200.00 per year,
25   starting with 2019. As set forth under Section IX of the Plan, the Debtor believes that all
26   unsecured creditors, including a Chapter 7 trustee, would receive a total of $9,350.00 on account
27   of their Allowed Claims in a Chapter 7 proceeding. Since the Plan proposes to pay more
28    In re SILVA; 18-01618                                                                       Kimel Law Offices
      Findings and Conclusions re: Confirmation                                             205 N. 40th Ave., Ste. 205
                                                                                                Yakima, WA 98908
29                                                            4`

30     18-01618-FLK12                Doc 73       Filed 06/12/19   Entered 06/12/19 14:25:20          Pg 4 of 5
 1   ($9,600.00), than the total Allowed Filed unsecured claims in the Case would receive in a
 2   Chapter 7, the Plan satisfies Code § 1225(a)(4).
 3            13.        Other than U.S. Bank, there has been no objections filed to the Plan, all secured
 4   creditors other than U.S. Bank are deemed to have accepted the Plan. Since U.S. Bank’s

 5   objection has subsequently been resolved by an agreed order, the Plan satisfies the requirement
 6   of Code § 1225(a)(5).
 7            14.        Based upon the 3 year budget projections attached as Exhibit “1” to the Silva
 8   Declaration, the Debtor satisfies the requirements of Bankruptcy Code §1225(a)(6) that he
 9   should be able to make all payments under the plan and be able to comply with the plan.
10            15.        Bankruptcy Code §1225(a)(7) requires that the Debtor be current on any domestic

11   support obligations that “first become payable after the date of the fling of the petition.”
12            16.        Based upon the Silva Declaration that he owes no domestic support obligations,
13   Bankruptcy Code §1225(a)(7) is satisfied or inapplicable in this Case.
14            17.        As there has been no objection from the Trustee or any unsecured creditor, Code
15   § 1225(b) is not applicable to the case.
16            These shall constitute the findings of fact and conclusions of law of the Court in

17   accordance with Federal Bankruptcy Rule of Procedure 7052.
18
     Presented by:
19   METINER G. KIMEL, counsel for the Debtor.
20
21
22

23
24
25
26
27
28    In re SILVA; 18-01618                                                                     Kimel Law Offices
      Findings and Conclusions re: Confirmation                                           205 N. 40th Ave., Ste. 205
                                                                                              Yakima, WA 98908
29                                                            5`

30    18-01618-FLK12                 Doc 73       Filed 06/12/19   Entered 06/12/19 14:25:20        Pg 5 of 5
